Exhibit 10.2

DIGITAL REALTY TRUST, INC.

560 MISSION STREET, STE. 2900

SAN FRANCISCO, CA 94105

August 7, 2008

Richard A. Magnuson

c/o Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

 

  Re: EMPLOYMENT TERMS

Dear Rick:

Digital Realty Trust, Inc. (the “REIT”) and DLR, LLC (the “Employer” and
together with the REIT, the “Company”) are pleased to offer to continue your
employment with the REIT and the Employer on the terms and conditions set forth
in this letter (this “Agreement”), effective as of the date hereof (the
“Effective Date”):

1. TERM. Subject to the provisions for earlier termination hereinafter provided,
your employment hereunder shall be for a term (the “Term”) commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Termination Date”). If not previously terminated, the Term shall
automatically be extended for one additional year on the Initial Termination
Date, and on each subsequent anniversary of the Initial Termination Date, unless
the Company elects not to so extend the Term by notifying you, in writing, of
such election not less than sixty (60) days prior to the last day of the then
current Term. Notwithstanding the foregoing, you shall be entitled to terminate
this Agreement at any time with sixty (60) days prior written notice.

2. POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ you, and you agree to be employed by the Company, as a non-executive
employee of the Company and Chairman of the Board of Directors of the REIT (the
“Board”). In such employment capacity, you will provide high-level strategic
counsel to the Company and devote such time and attention to the business and
affairs of the Company as is necessary to discharge such duties and
responsibilities. Notwithstanding the foregoing, your employment with, and
service to, the Company shall not be exclusive, and, subject to Section 8(b)
below, nothing in this Agreement shall be construed to limit your ability to
provide services to any other person or entity at any time, including, without
limitation, GI Manager L.P. or their respective affiliates, which you and the
Company acknowledge is, and may remain, your principal business activity.



--------------------------------------------------------------------------------

3. WAIVER OF FEES. Except as provided herein, you hereby waive and relinquish
your right to receive all cash compensation payable to you for serving as a
member of the Board, including, without limitation, all annual or other periodic
retainer payments, all fees payable for meeting attendance (in person or
telephonic), all fees payable for committee membership, and all fees payable for
Board or committee chairmanship.

4. COMPENSATION.

The Company shall, during the Term, pay you compensation as follows:

(a) $208,000 per year, payable to you in accordance with the Company’s normal
payroll practices and subject to increase pursuant to the Company’s policies as
in effect from time to time (the “Base Compensation”); and

(b) an annual bonus based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of the applicable
Company bonus plan or policies as in effect from time to time, provided that,
subject to the terms of such bonus plan or policy, your target and maximum
annual bonus shall be 150% and 200%, respectively, of your Base Compensation
actually paid for such year. Any annual bonus that becomes payable to you is
intended to satisfy the short-term deferral exemption under Treasury Regulation
Section 1.409A-1(b)(4) and shall be made not later than the last day of the
applicable two and one-half (2  1/2) month “short-term deferral period” with
respect to such annual bonus, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

5. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Section 4 above will be “grossed up” as necessary (on an after-tax basis) to
compensate for any duplicate social security withholding taxes due as a result
of your shared employment by the Employer, the REIT and, if applicable, any
subsidiary and/or affiliate thereof; provided however, that no such gross-up
will be made to the extent you will be entitled to a refund of any such amounts.
Any such gross-up payments shall be made by December 31 of the year following
the year in which the duplicate taxes were incurred. The amount of any such
payments in one year shall not affect the amount eligible for payment in any
subsequent year and your right to payment of any such amounts shall not be
subject to liquidation or exchange for any other benefit.

6. TERMINATION OF SERVICE.

(a) Without Cause, Good Reason, Change in Control Resignation. Subject to
paragraph (d) below, in the event that you incur a “separation from service”
from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) during the Term by reason of
(1) a termination of your employment by the Company without Cause (as defined
below), (2) your resignation for Good Reason (as defined below), or (3) your
resignation for any reason on or within 30 days after the six month anniversary
of a Change in Control (as defined in the First Amended and Restated Digital
Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan, or any successor incentive plan) (a “Change in Control
Resignation”), then, subject to Section

 

2



--------------------------------------------------------------------------------

6(c) below, in addition to any other accrued amounts payable to you through the
date of your Separation from Service (such date, or the date of your death if
applicable under Section 6(b) below, the “Termination Date”), the Company will
pay and provide you with the following payments and benefits:

(i) payable within 30 days after your Termination Date, a lump-sum termination
payment in an amount equal to:

(A) three (3) times the sum of (x) your annual Base Compensation as in effect on
the Termination Date plus (y) your target annual bonus for the fiscal year in
which the Termination Date occurs (in the case of both (x) and (y), without
giving effect to any reduction which constitutes Good Reason); plus

(B) the Stub Year Bonus; plus

(C) the Prior Year Bonus, if any.

(ii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans
(other than any Class C profits interest units of Digital Realty Trust, L.P.
(the “Operating Partnership”)) are subject to vesting based on continued
employment or the lapse of time only (and not performance-based vesting), such
awards shall become vested and exercisable immediately prior to the Termination
Date;

(iii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans are
subject to vesting based on the satisfaction of performance goals, such awards
shall remain outstanding and eligible to vest following the Termination Date in
accordance with the terms of the applicable award agreement (except as to any
requirement of continued employment). Without limiting the generality of the
foregoing, you shall continue to be deemed to be a Service Provider under, and
you shall not be deemed to have incurred a termination of service for purposes
of, that certain Class C Profits Interest Units Agreement, dated October 27,
2005 (the “2005 Class C Agreement”), that certain Class C Profits Interest Units
Agreement, dated May 2, 2007 (the “2007 Class C Agreement”) and any future award
agreement evidencing future grants of Class C profits interests (together with
the 2005 Class C Agreement and the 2007 Class C Agreement, the “Class C
Agreements”) until all Class C profits interest units issued pursuant to the
applicable Class C Agreement that ultimately satisfy the Performance Condition
(as defined in the applicable Class C Agreement), if any, vest. For purposes of
clarification, this Section 6(a)(iv) shall be applicable whether your
termination occurs prior to or following the Measurement Date (as defined in the
applicable Class C Agreement). In addition, if this Section 6(a)(iv) is
applicable and if any Restricted Stock (as defined in the applicable Class C
Agreement) is otherwise to be issued under Section 4.1 of the 2005 Class C
Agreement or Section 4.1 of the 2007 Class C Agreement (or any analogous section
of any future Class C Agreement), fully-vested, unrestricted Common Stock of the
Company shall be granted in lieu of any such Restricted Stock.

 

3



--------------------------------------------------------------------------------

For purposes of further clarification, the terms set forth in this Agreement,
including this Section 6, are intended to be in addition to (and not in lieu of)
the vesting and acceleration features related to the stock options and other
equity-based awards (including Class C profits interest units of the Operating
Partnership and other “outperformance awards”) held by you and included
elsewhere, including in any award agreements related to such awards, and the
vesting and acceleration terms hereof shall be applicable only to the extent
they result in additional acceleration or vesting of such stock options and
other equity-based awards held by you.

(b) Death or Disability. Subject to paragraph (d) below, and notwithstanding
anything to the contrary contained herein, in the event of your death or your
Separation from Service by reason of your Disability (as defined below) during
the Term, then, subject to Section 6(c) below, in addition to any other accrued
amounts payable to you through the Termination Date, the Company will pay and
provide you (or your estate or legal representative) with the following payments
and benefits:

(i) payable within 30 days after your Termination Date, a lump-sum termination
payment in an amount equal to:

(A) your annual Base Compensation as in effect on the Termination Date plus your
target annual bonus for the fiscal year in which the Termination Date occurs;
plus

(B) the Stub Year Bonus; plus

(C) the Prior Year Bonus, if any.

(ii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans
(other than any Class C profits interest units of the Operating Partnership) are
subject to vesting based on continued employment or the lapse of time, such
awards shall become vested and exercisable immediately prior to the Termination
Date;

(iii) you shall continue to be deemed to be a Service Provider under, and you
shall not be deemed to have incurred a termination of service for purposes of,
the Class C Agreements until all Class C profits interest units issued pursuant
to the applicable Class C Agreement that ultimately satisfy the Performance
Condition (as defined in the applicable Class C Agreement), if any, vest. For
purposes of clarification, this Section 6(b)(iii) shall be applicable whether
your termination occurs prior to or following the Measurement Date. In addition,
if this Section 6(b)(iii) is applicable and any Restricted Stock is otherwise to
be issued under Section 4.1 of the 2005 Class C Agreement (or any analogous
section of any future Class C Agreement), fully-vested, unrestricted Common
Stock of the Company shall be granted in lieu of any such Restricted Stock.

 

4



--------------------------------------------------------------------------------

(c) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
termination payments or benefits payable under this Section 7, shall be paid to
you during the 6-month period following your Separation from Service to the
extent that the Company determines that paying such amounts at the time or times
indicated in this Agreement would cause you to incur additional taxes and/or
other penalties under Section 409A of the Code. If the payment of any such
amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such 6-month period (or such earlier date upon
which such amount can be paid under Section 409A of the Code without resulting
in such additional taxes or penalties, including as a result of your death), the
Company shall pay you a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to you during such 6-month period, plus
interest thereon from the Termination Date through the payment date at a rate
equal to the then-current “applicable Federal rate” determined under
Section 7872(f)(2)(A) of the Code.

(d) Release. Your right to receive the payments and benefits set forth in this
Section 6 is conditioned on and subject to the execution and non-revocation by
you (or your estate or legal representative) of a general release of claims
against the Digital Group (as defined below), in a form reasonably acceptable to
the Company and you.

(e) Employment and Director Status. Termination of your status as an employee of
the REIT or the Operating Partnership shall not in and of itself affect your
status as a director or as Chairman of the Board.

(f) Definitions. For purposes of this Agreement:

(A) “Cause” shall mean (1) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Company, which demand
specifically identifies the manner in which the Company believes that you have
not substantially performed your duties and which failure is not cured within 30
days of receiving such notice; (2) your willful commission of an act of fraud or
dishonesty resulting in economic or financial injury to the Company or its
subsidiaries or affiliates; (3) your conviction of, or entry by you of a guilty
or no contest plea to, the commission of a felony or a crime involving moral
turpitude; (4) a willful breach by you of any fiduciary duty owed to the Company
which results in economic or other injury to the Company or its subsidiaries or
affiliates; (5) your willful and gross misconduct in the performance of your
duties hereunder that results in economic or other injury to the Company or its
subsidiaries or affiliates and which is breach in not cured within 30 days after
written notification is delivered to you by the Company that specifically
identifies the manner in which the Company believes that you have breached any
such duty; (6) your willful and material breach of your covenants set forth in
Section 8 below; or (7) a material breach by you of any of your other
obligations under this Agreement after written notice is delivered to you by the
Company which specifically identifies such breach. For purposes of this
provision, no act or failure to act on your part will be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your

 

5



--------------------------------------------------------------------------------

action or omission was in the best interests of the Company. Notwithstanding the
foregoing, in the event you incur a Separation from Service by reason of a
termination of your employment by the Company (other than by reason of your
death or Disability or pursuant to clause (3) of this paragraph) on or within
one year after a Change in Control or within the six month period immediately
preceding a Change in Control in connection with such Change in Control, it
shall be presumed for purposes of this Agreement that such termination was
effected by the Company other than for Cause unless the contrary is established
by the Company. In addition, notwithstanding the foregoing, your employment will
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of a majority the Board, including a majority of the
independent directors, at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to you and you are given an
opportunity to be heard before the Board), finding that, in the good faith
opinion of the Board, sufficient Cause exists to terminate your employment;
provided, that you shall not participate in the deliberations regarding such
resolution, vote on such resolution, nor shall you be counted in determining a
majority of the Board.

(B) “Disability” shall mean a disability that qualifies or, had you been a
participant, would qualify you to receive long-term disability payments under
the Company’s group long-term disability insurance plan or program, as it may be
amended from time to time.

(C) “Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) prior to the Termination Date: (1) the Company’s assignment to
you of any duties materially inconsistent with those duties or responsibilities
as contemplated by Section 2 hereof, or any other action by the Company, in each
case, which results in a material diminution in your position, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company;
(2) the Company’s reduction of your annual Base Compensation or bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the relocation of the Company’s offices at
which you are principally employed (the “Principal Location”) to a location more
than 45 miles from such location, or the Company’s requiring you to be based at
a location more than 45 miles from the Principal Location, except for required
travel on Company business; (4) the Company’s failure to obtain a satisfactory
agreement from any successor to assume and agree to perform the Company’s
obligations under this Agreement; or (5) the failure of the REIT’s shareholders
to re-elect you to the Board (other than by reason of your choosing not to stand
for re-election), or the Company’s (or a successor’s) removal of you from, or
failure to nominate you to, the Board (unless Cause exists for such removal or
failure). Notwithstanding the foregoing, you will not be deemed to have resigned
for Good Reason unless (x) you provide the Company with notice of the
circumstances constituting Good Reason within 90 days after you have knowledge
of the occurrence or existence of such circumstances, (y) the Company fails to
correct the circumstance so identified within 30 days after the receipt of such
notice (if capable of correction), and (z) you resign within 2 years after you
have knowledge of the occurrence or existence of the circumstances referred to
in clause (x) above.

 

6



--------------------------------------------------------------------------------

(D) “Prior Year Bonus” shall mean, for any Termination Date that occurs between
January 1 of any fiscal year and the date that annual bonuses are paid by the
Company for the immediately preceding year (the “Prior Year”), your target
annual bonus (without giving effect to any reduction which constitutes Good
Reason) for such Prior Year, unless the Compensation Committee has determined
your bonus for such Prior Year, in which case the Prior Year Bonus shall be the
bonus determined by the Compensation Committee, if any. The Prior Year Bonus, if
any, shall be in lieu of your annual bonus for the Prior Year. There will be no
Prior Year Bonus in connection with any Termination Date that occurs on or after
the date the Company pays annual bonuses for the Prior Year through the end of
the year in which the Termination Date occurs.

(E) “Stub Year Bonus” shall mean the product obtained by multiplying (x) your
target annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (y) a fraction, the numerator of which is the number of days that
have elapsed in the then current fiscal year through the Termination Date and
the denominator of which is 365.

7. EXCISE TAX GROSS-UP PAYMENT.

(a) Except as set forth below, in the event it shall be determined that any
payment or distribution to you or for your benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the REIT or the ownership of a substantial portion of the assets of the REIT
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
pursuant to this Agreement or otherwise (a “Payment”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code
(together with any interest or penalties imposed with respect to such excise
tax, the “Excise Tax”), then you shall be entitled to receive an additional
payment (the “Excise Tax Gross-Up Payment”) in an amount such that, after
payment by you of all taxes (and any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes and Excise Tax
imposed upon the Excise Tax Gross-Up Payment, you retain an amount of the Excise
Tax Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding anything contained herein, if it shall be determined that you
are entitled to the Excise Tax Gross-Up Payment, but that the Parachute Value
(as defined below) of all Payments does not exceed 110% of an amount equal to
2.99 times your “base amount,” within the meaning of Section 280G(b)(3) of the
Code (the “Safe Harbor Amount”), then no Excise Tax Gross-Up Payment shall be
made to you and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made in such a manner as to maximize the economic present value as of
the date of the change in control transaction of all Payments actually made to
you. For purposes of this Agreement, the “Parachute Value” of a Payment shall
mean the present value as of the date of the change in control transaction for
purposes of

 

7



--------------------------------------------------------------------------------

Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code. The Company’s
obligation to make Excise Tax Gross-Up Payments under this Section 7 shall not
be conditioned upon your Separation from Service. For purposes of determining
the amount of any Excise Tax Gross-Up Payment, you shall be considered to pay
federal income tax at your actual marginal rate of federal income taxation in
the calendar year in which the Excise Tax Gross-Up Payment is to be made, and
state and local income taxes at your actual marginal rate of taxation in the
state and locality of your residence on the date on which the Excise Tax
Gross-Up Payment is calculated, for purposes of this Section 7, net of your
actual reduction in federal income taxes which could be obtained from deduction
of such state and local taxes, and taking into consideration the phase-out of
your itemized deductions under federal income tax law.

(b) All determinations required to be made under this Section 7, including
whether and when an Excise Tax Gross-Up Payment is required, the amount of such
Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving at
such determination, shall be made by such nationally recognized accounting firm
as may be selected by the Board of Directors of the REIT as constituted
immediately prior to the change in control transaction (the “Accounting Firm”),
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to you and the Company
within 15 business days following the date of termination if applicable, or such
other time as requested by you (provided that you reasonably believe that any of
the Payments may be subject to the Excise Tax) or the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Excise
Tax Gross-Up Payment, as determined pursuant to this Section 7, shall be paid by
the Company to you no later than the later of (i) 15 business days following the
receipt of the Accounting Firm’s Determination or (ii) 15 business days
preceding the date the Excise Tax becomes payable; provided, however, that in no
event shall any such Excise Tax Gross-Up Payment or any payment of any income or
other taxes to be paid by the Company under this Section 7 be made later than
the end of your taxable year next following your taxable year in which you remit
the related taxes. Any costs and expenses incurred by the Company on behalf of
you under this Section 7 due to any tax contest, audit or litigation will be
paid by the Company by the end of your taxable year following your taxable year
in which the taxes that are the subject of the tax contest, audit or litigation
are remitted to the taxing authority, or where as a result of such tax contest,
audit or litigation no taxes are remitted, the end of your taxable year
following your taxable year in which the audit is completed or there is a final
and non-appealable settlement or other resolution of the contest or litigation.

(c) You shall immediately notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. You shall not pay such claim prior
to the expiration of the 30-day period following the date on which you give such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies you
in writing prior to the expiration of such period that the Company desires to
contest such claim, you shall give the Company all information reasonably
requested by the Company relating to such claim, cooperate with the Company and
take such action in connection

 

8



--------------------------------------------------------------------------------

with contesting such claim as the Company shall reasonably request in writing
from time to time, and permit the Company to participate in and control any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses incurred in connection with such
contest, and shall indemnify and hold you harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties) imposed as a
result of such representation and contest.

8. RESTRICTIVE COVENANTS.

(a) As a condition of your employment with the Company, you agree that during
the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the REIT, the Operating Partnership, the
Employer or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company. You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials (physical, electronic or otherwise) of the Digital
Group, and that you will return any such documents or materials (physical,
electronic or otherwise) otherwise in your possession. You further agree that,
upon termination of your employment, you will maintain in strict confidence and
not disclose the projects in which any member of the Digital Group is involved
or contemplating.

(b) You further agree that during the Term, you shall not breach any applicable
fiduciary duty or other duty of loyalty owed to the Company as a result of your
position as a non-executive employee and Chairman of the Board of the REIT.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 8(a)
or (b) above, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, you acknowledge, consent and agree that in the event of such breach,
or the threat thereof, the Company shall be entitled, in addition to any other
legal remedies and damages available, to specific performance thereof and to
temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.

9. CODE SECTION 409A. Certain payments and benefits under this Agreement are
intended to be exempt from the application of Section 409A of the Code, while
other payments hereunder may constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, the payment of which is intended
to comply with Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, if
at any time you and the Company mutually determine that any compensation or
benefits payable under this Agreement may not be compliant with or exempt from
Section 409A of the Code and related Department of Treasury guidance, the
parties shall work together to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and

 

9



--------------------------------------------------------------------------------

procedures with retroactive effect), or take such other actions, as the parties
determine are necessary or appropriate to (i) exempt such compensation and
benefits from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.

10. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook, Code of Conduct and Business Ethics, Statement of Policies and
Procedures Governing Material Non-Public Information and the Prevention of
Insider Trading and as otherwise promulgated.

11. PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to you by the Company of any remuneration, benefits or
other financial obligations pursuant to this Agreement may be allocated to the
Company and, as applicable, its subsidiaries and/or affiliates in accordance
with an employee sharing or expense allocation agreement entered into by such
parties.

12. WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

13. ARBITRATION. Except as set forth in Section 8(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Francisco, California in accordance with
the then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings. The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. Judgment upon the award may
be entered in any court having jurisdiction thereof. Each party shall pay his or
its own attorneys’ fees and expenses associated with such arbitration to the
extent permitted by applicable law; provided, however, that if you prevail in
such arbitration, the Company shall reimburse you for the fees and expenses
actually incurred by you in connection with such arbitration (including, without
limitation, your reasonable attorneys’ fees).

14. ENTIRE AGREEMENT. As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Digital Group or any entity, or representative thereof, whose
business or assets any member of the Digital Group

 

10



--------------------------------------------------------------------------------

succeeded to in connection with the initial public offering of the REIT’s common
stock or the transactions related thereto. You agree that any such agreement,
offer or promise is hereby terminated and will be of no further force or effect,
and that upon his execution of this Agreement, you will have no right or
interest in or with respect to any such agreement, offer or promise.

15. ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

16. ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this Agreement, and have been advised to do so by the Company, and
(b) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

18. LEGAL FEES. The Company will reimburse you for all reasonable legal fees
incurred by you in connection with the negotiation, preparation and execution of
this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
your signature and returning it to Mike Foust. Please retain one fully-executed
original for your files.

Sincerely,

 

Digital Realty Trust, Inc.,     DLR, LLC, a Maryland corporation     a Maryland
limited liability company     By:   Digital Realty, L.P. By:   /s/ Michael F.
Foust     Its:   Managing Member Name:   Michael F. Foust       Title:   Chief
Executive Officer             By:   /s/ Michael F. Foust       Name:   Michael
F. Foust       Title:   Chief Executive Officer

Digital Realty, L.P.,

a Maryland limited partnership

    By:   Digital Realty Trust, Inc.       Its:   General Partner       By:  
/s/ Michael F. Foust       Name:   Michael F. Foust       Title:   Chief
Executive Officer       Accepted and Agreed,       this 7th day of August, 2008.
     

By:   /s/ Richard A. Magnuson         Richard A. Magnuson                      

 

 

12